


Exhibit 10.8

 

Execution Version

 

LOAN PARTY GUARANTY

 

LOAN PARTY GUARANTY, dated as of February 22, 2011 (the “Loan Party Guaranty”)
made by KKR ASSOCIATES MILLENNIUM L.P., a Delaware limited partnership, KKR
ASSOCIATES MILLENNIUM (OVERSEAS), LIMITED PARTNERSHIP, an Alberta, Canada
limited partnership, KKR ASSOCIATES EUROPE, LIMITED PARTNERSHIP, an Alberta,
Canada limited partnership, KKR ASSOCIATES EUROPE II, LIMITED PARTNERSHIP, an
Alberta, Canada limited partnership, KKR ASSOCIATES 2006 L.P., a Delaware
limited partnership, KKR ASSOCIATES 2006 (OVERSEAS), LIMITED PARTNERSHIP, a
Cayman Islands exempted limited partnership, KKR ASSOCIATES ASIA L.P., a Cayman
Islands exempted limited partnership, KKR ASSOCIATES EUROPE III, LIMITED
PARTNERSHIP, a Cayman Islands exempted limited partnership, KKR ASSOCIATES E2
L.P., a Cayman Islands exempted limited partnership, KKR ASSOCIATES CHINA GROWTH
L.P. a Cayman Islands exempted limited partnership, KKR & CO. L.P., a Delaware
limited partnership and KKR GROUP FINANCE CO. LLC, a Delaware limited liability
company (collectively, the “Guarantors”), in favor of HSBC BANK PLC, as
administrative agent (in such capacity, the “Administrative Agent”) under the
Amended and Restated Credit Agreement dated as of February 22, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among KOHLBERG KRAVIS ROBERTS & CO. L.P. (the “Company”), the other Borrowers
party thereto, the Lenders party thereto, HSBC SECURITIES (USA) INC., as
Arranger and HSBC BANK PLC, as the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Company has requested that the Lenders amend and restate the
Existing Credit Agreement (as this and other capitalized terms are defined in
Section 1 below),

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans and other extensions of credit to the Borrowers upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group that includes the
Guarantors;

 

WHEREAS, the proceeds of the Loans and other extensions of credit will be used
in part to enable the Borrowers to make valuable transfers to or on behalf of
the Guarantors or their affiliates in connection with the operation of their
businesses;

 

WHEREAS, the Guarantors and the Borrowers are engaged in related businesses, and
the Guarantors will derive substantial direct and indirect benefit from the
making of the Loans and other extensions of credit; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans and other extensions of credit to the Borrowers under the
Credit Agreement that the Guarantors referred to in the Credit Agreement shall
have executed and delivered to the Administrative Agent, for the ratable benefit
of the Lenders, a guaranty (each, a “Support Document”), or otherwise satisfied
the requirements of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Loans and other extensions of credit
to the Borrowers under the Credit Agreement, the Guarantors hereby agree with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Defined Terms.  (a)  Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

 

(b)           The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Loan Party Guaranty shall refer to this Loan Party
Guaranty as a whole and not to any particular provision of this Loan Party
Guaranty, and section and paragraph references are to this Loan Party Guaranty
unless otherwise specified.

 

(c)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

2.             Guaranty.  (a)  Subject to the provisions of paragraph (b), each
Guarantor hereby unconditionally and irrevocably guarantees to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by each Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable laws relating to the insolvency of debtors.

 

(c)           Each Guarantor further agrees to pay any and all expenses
(including, without limitation, all fees and disbursements of counsel) which may
be paid or incurred by the Administrative Agent or any Lender in enforcing, or
obtaining advice of counsel in respect of, any rights with respect to, or
collecting, any or all of the Obligations and/or enforcing any rights with
respect to, or collecting against, such Guarantor under this Loan Party
Guaranty.  This Loan Party Guaranty shall (i) remain in full force and effect
until the Obligations (other than contingent indemnification and expense
reimbursement obligations as to which no claim has been asserted (“Contingent
Obligations”)) are paid in full and the Commitments are terminated,
notwithstanding that from time to time prior thereto any Borrower may be free
from any Obligations, and (ii) automatically terminate upon the payment in full
of the Obligations (other than Contingent Obligations) and the termination of
the Commitments.

 

(d)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing this Loan Party Guaranty or affecting the rights and remedies
of the Administrative Agent or any Lender hereunder.

 

(e)           No payment or payments made by any Borrower, any Guarantor, any
other guarantor or any other Person or received or collected by the
Administrative Agent or any Lender from any Borrower, any Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder, which
shall, notwithstanding any such payment or payments other than payments made by
such Guarantor in respect of the Obligations or payments received or collected
from such Guarantor in respect of the Obligations, remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full and the Commitments are terminated.

 

(f)            Any and all payments by or on account of any obligation of any
Guarantor hereunder shall be governed by the terms set forth in Section 2.16 of
the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

(g)           Each Guarantor agrees that whenever, at any time, or from time to
time, it shall make any payment to the Administrative Agent or any Lender on
account of its liability hereunder, it will notify the Administrative Agent in
writing that such payment is made under this Guarantee for such purpose.

 

3.             Right of Contribution.  Each Guarantor hereby agrees that, to the
extent that any Guarantor shall have paid more than its proportionate share of
any payments made in respect of the Support Documents, such Person shall be
entitled to seek and receive contribution from and against the Guarantors
hereunder.  Each Guarantor’s right of contribution shall be subject to the terms
and conditions of Section 5 hereof.  The provisions of this Section shall in no
respect limit the obligations and liabilities of any Guarantor to the
Administrative Agent and the Lenders, and each Guarantor shall remain liable to
the Administrative Agent and the Lenders for the full amount guaranteed by such
Person under its Support Document.

 

4.             Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Lender at any time and from time to time, to the fullest extent
permitted by law and without notice to any Guarantor or any other guarantor, any
such notice being expressly waived by each Guarantor, to set-off and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Lender to or for the credit or the account of such Guarantor, or any part
thereof in such amounts as the Administrative Agent or such Lender may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Administrative Agent or such Lender hereunder and claims of every nature and
description of the Administrative Agent or such Lender against such Guarantor,
in any currency, whether arising hereunder, under the Credit Agreement, any
other Loan Documents or otherwise, as the Administrative Agent or such Lender
may elect, whether or not the Administrative Agent or any Lender has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The Administrative Agent and each Lender shall notify
such Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Lender, provided that the failure to give such
notice shall not affect the validity of such set-off and application.  The
rights of the Administrative Agent and each Lender under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent or such Lender may have.

 

5.             No Subrogation.  Notwithstanding any payment or payments made by
any of the Guarantors under any Support Document or any set-off or application
of funds of any of the Guarantors by any Lender, the Guarantors shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any Lender against any Borrower or any other guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
Lender for the payment of the Obligations, nor shall the Guarantors seek or be
entitled to seek any contribution or reimbursement from any Borrower or any
other guarantor in respect of payments made by any Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Borrowers
on account of the Obligations are paid in full and the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full or the Commitments shall not have been terminated, such amount
shall be held by such Guarantor in trust for the Administrative Agent and the
Lenders, segregated from other funds of such Guarantor, and shall, promptly upon
receipt by such Guarantor, be turned over to the Administrative Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.

 

3

--------------------------------------------------------------------------------


 

6.             Amendments, etc. with respect to the Obligations; Waiver of
Rights.  The Guarantors shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantors and without notice to
or further assent by the Guarantors, any demand for payment of any of the
Obligations made by the Administrative Agent or any Lender may be rescinded by
such party and any of the Obligations continued, and the Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and the Credit Agreement, and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Obligations may be sold, exchanged, waived, surrendered or
released.  Neither the Administrative Agent nor any Lender shall have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for this Loan Party Guaranty or any property
subject thereto.  When making any demand hereunder against any Guarantor, the
Administrative Agent or any Lender may, but shall be under no obligation to,
make a similar demand on any Borrower or other Guarantor or any other guarantor,
and any failure by the Administrative Agent or any Lender to make any such
demand or to collect any payments from any such Borrower or other Guarantor or
other guarantor or any release of any such Borrower or other Guarantor or other
guarantor shall not relieve the Guarantors of their obligations or liabilities
hereunder, and shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of the Administrative Agent or any Lender
against the Guarantors.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

7.             Guaranty Absolute and Unconditional.  The Guarantors waive any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon this Loan Party Guaranty or acceptance of this Loan Party
Guaranty, the Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon this Loan Party Guaranty; and all dealings between the
Borrowers (or any of them) and any of the Guarantors, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this Loan
Party Guaranty.  The Guarantors waive diligence, presentment, protest, demand
for payment and notice of default or nonpayment to or upon any Borrower or any
of the other Guarantors or other guarantors with respect to the Obligations. 
The Guarantors understand and agree that this Loan Party Guaranty shall be
construed as a continuing, absolute and unconditional guaranty of payment
without regard to (a) the validity, regularity or enforceability of the Credit
Agreement, or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent or any
Lender, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
any Borrower against the Administrative Agent or any Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of any Borrower,
Guarantor or other guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for the Obligations,
of any Guarantor under its Support Document or of any other guarantor, in
bankruptcy or in any other instance.  When pursuing its rights and remedies
hereunder against the Guarantors, the Administrative Agent and any Lender may,
but shall be under no obligation to, pursue such rights and remedies as it may
have against any Borrower, any Guarantor, any other guarantor or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to pursue such other rights or remedies or to collect any
payments from any such Borrower, Guarantor or other guarantor or other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any

 

4

--------------------------------------------------------------------------------


 

such Borrower, Guarantor or other guarantor or other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantors of any liability hereunder, and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent and the Lenders against the Guarantors.  This Loan Party
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantors and the respective successors
and assigns thereof, and shall inure to the benefit of the Administrative Agent
and the Lenders, and their respective successors, indorsees, transferees and
assigns, until all the Obligations and the obligations of the Guarantors under
this Loan Party Guaranty shall have been satisfied by payment in full and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any Borrower may be free from any Obligations.

 

8.             Reinstatement.  This Loan Party Guaranty shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any Lender upon the
insolvency, bankruptcy, administration, dissolution, liquidation or
reorganization of any Borrower or any Guarantor or other guarantor, or upon or
as a result of the appointment of a receiver, administrative receiver,
administrator, intervenor or conservator of, or trustee or similar officer for,
any Borrower or any Guarantor or other guarantor or any substantial part of the
property of such Borrower, Guarantor or other guarantor, or otherwise, all as
though such payments had not been made.

 

9.             Payments.  The Guarantors hereby guarantee that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in the relevant currency at the administrative office specified by
the Administrative Agent.

 

10.           Representations and Warranties.  Each Guarantor hereby represents
and warrants that each of the representations and warranties made in Article 3
of the Credit Agreement is true and correct.  Each Guarantor agrees that the
foregoing representations and warranties shall be deemed to have been made by
such Guarantor on the date of each borrowing by any Borrower under the Credit
Agreement on and as of such date of borrowing as though made hereunder on and as
of such date (except for the first sentence of Section 3.10 of the Credit
Agreement, which representation and warranty shall have been made as of the
Restatement Date).

 

11.           Authority of Administrative Agent.  The Guarantors acknowledge
that the rights and responsibilities of the Administrative Agent under this Loan
Party Guaranty with respect to any action taken by the Administrative Agent or
the exercise or non-exercise by the Administrative Agent of any option, right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Loan Party Guaranty shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Guarantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Lenders with full
and valid authority so to act or refrain from acting, and the Guarantors shall
not be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

12.           Notices.  All notices, requests and demands to or upon the
Administrative Agent, any Lender or the Guarantors to be effective shall be in
writing (or by telex, fax or similar electronic transfer confirmed in writing)
and shall be deemed to have been duly given or made when delivered by hand or if
given by mail, when deposited in the mails by certified mail, return receipt
requested, or if by telex, fax or similar electronic transfer, when sent and
receipt has been confirmed, addressed as follows:

 

(b)           if to the Administrative Agent or any Lender, at its address or
transmission number for notices provided in Section 10.01(a)(ii) and (v) of the
Credit Agreement; and

 

5

--------------------------------------------------------------------------------


 

(c)           if to a Guarantor, to the Company at its address or transmission
number for notices provided in Section 10.01(a)(i) of the Credit Agreement.

 

The Administrative Agent, each Lender and each Guarantor may change its address
and transmission numbers for notices by notice in the manner provided 
Section 10.01(c) of the Credit Agreement.

 

13.           Severability.  Any provision of this Loan Party Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.           Integration.  This Loan Party Guaranty represents the agreement of
the Guarantors with respect to the subject matter hereof and there are no
promises or representations by the Administrative Agent or any Lender relative
to the subject matter hereof not reflected herein.

 

15.           Amendments in Writing; No Waiver; Cumulative Remedies.  (a)  None
of the terms or provisions of this Loan Party Guaranty may be waived, amended,
supplemented or otherwise modified except by a written instrument executed in
accordance with Section 10.02 of the Credit Agreement.

 

(b)           Neither the Administrative Agent nor any Lender shall by any act
(except by a written instrument pursuant to Section 15(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof.  No failure to exercise, nor
any delay in exercising, on the part of the Administrative Agent or any Lender,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Administrative Agent or any Lender
of any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such Lender would
otherwise have on any future occasion.

 

(c)           The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

16.           Section Headings.  The section headings used in this Loan Party
Guaranty are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

17.           Successors and Assigns.  This Loan Party Guaranty shall be binding
upon each Guarantor’s successors and assigns and shall inure to the benefit of
the Administrative Agent and the Lenders and their successors and assigns.

 

18.           Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Loan Party Guaranty shall be construed in accordance with and governed by
the law of the State of New York.

 

(b)           Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its Property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Loan Party Guaranty, or for recognition or enforcement of any judgment, and each
Guarantor hereby irrevocably and

 

6

--------------------------------------------------------------------------------


 

unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions, to the extent permitted by law, by suit on the
judgment or in any other manner provided by law.  Nothing in this Loan Party
Guaranty or any other Loan Document shall affect any right that the
Administrative Agent, or any Lender may otherwise have to bring any action or
proceeding relating to this Loan Party Guaranty against any Guarantor or its
properties in the courts of any jurisdiction.

 

(c)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Loan Party Guaranty in any court
referred to in paragraph (b) of this Section 18.  Each Guarantor hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)           Each Guarantor  agrees that service of process in any such action
or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Company at its address provided in Section 10.01 of the Credit Agreement, or
to the Guarantor at the address set forth underneath its signature hereinbelow,
and  agrees that nothing herein shall affect the right of the Administrative
Agent or any Lender to effect service of process in any other manner permitted
by law.

 

19.           Judgment Currency.  (a)  Each Guarantor’s obligations hereunder to
make payments in a specified currency (the “Obligation Currency”) shall not be
discharged or satisfied by any tender or recovery pursuant to any judgment
expressed in or converted into any currency other than the Obligation Currency,
except to the extent that such tender or recovery results in the effective
receipt by the Administrative Agent or a Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Loan Party Guaranty.  If, for the purpose of obtaining or
enforcing judgment against any Guarantor in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the Business Day immediately preceding the date
on which the judgment is given (such Business Day being hereinafter referred to
as the “Judgment Currency Conversion Date”).

 

(b)           If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, each Guarantor covenants and agrees to pay, or cause to be paid,
such additional amounts, if any (but in any event not a lesser amount), as may
be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

 

(c)           For purposes of determining any rate of exchange or currency
equivalent for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

 

7

--------------------------------------------------------------------------------


 

20.           WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN  ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS LOAN PARTY GUARANTY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT THE PARTIES TO THE CREDIT AGREEMENT HAVE BEEN
INDUCED TO ENTER INTO THE CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

21.           Additional Guarantors.  From time to time subsequent to the date
hereof, General Partners may become parties hereto, as additional Guarantors
(each, an “Additional Guarantor”), by executing a counterpart of this Loan Party
Guaranty.  Upon delivery of any such counterpart to the Administrative Agent,
notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor and shall be as fully a party hereto as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder.  This
Loan Party Guaranty shall be fully effective as to any Guarantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Guarantor hereunder.

 

[remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------

 

Execution Version

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

 

 

KKR ASSOCIATES MILLENNIUM L.P.

 

 

 

 

 

By: KKR Millennium GP LLC, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

KKR ASSOCIATES MILLENNIUM (OVERSEAS), LIMITED PARTNERSHIP

 

 

 

 

 

By: KKR Millennium Limited, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

KKR ASSOCIATES EUROPE, LIMITED PARTNERSHIP

 

 

 

 

 

By: KKR Europe Limited, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

9

--------------------------------------------------------------------------------


 

 

KKR ASSOCIATES EUROPE II, LIMITED PARTNERSHIP

 

 

 

 

 

By: KKR Europe II Limited, its general partner

 

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

 

 

KKR ASSOCIATES 2006 L.P.

 

 

 

 

 

By: KKR 2006 GP LLC, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

KKR ASSOCIATES 2006 (OVERSEAS), LIMITED PARTNERSHIP

 

 

 

 

 

By: KKR 2006 Limited, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

10

--------------------------------------------------------------------------------


 

 

KKR ASSOCIATES ASIA L.P.

 

 

 

 

 

By: KKR Asia Limited, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

KKR ASSOCIATES EUROPE III, LIMITED PARTNERSHIP

 

 

 

 

 

By: KKR Europe III Limited, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

KKR ASSOCIATES E2 L.P.

 

 

 

 

 

By: KKR E2 Limited, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

KKR ASSOCIATES CHINA GROWTH L.P.

 

 

 

 

 

By: KKR China Growth Limited, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

11

--------------------------------------------------------------------------------


 

 

KKR & CO. L.P.

 

 

 

 

 

By: KKR Management LLC, its general partner

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

 

 

 

 

KKR GROUP FINANCE CO. LLC

 

 

 

 

 

By: KKR Management Holdings Corp., its Sole Member

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name: William J. Janetschek

 

 

Title: Authorized Person

 

12

--------------------------------------------------------------------------------
